Citation Nr: 0031432	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), to include whether the 
reduction from 100 percent to 70 percent was proper.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from November 1966 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Portland, Oregon, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The record indicates that entitlement to service connection 
for PTSD was established in an October 1988 rating decision.  
This disability was assigned a temporary total rating for 
hospitalization, followed by a 30 percent evaluation.  The 30 
percent evaluation was increased to 100 percent in a January 
1991 rating decision.  This evaluation remained in effect 
until the actions leading to the current appeal.

The veteran was notified in April 1995 of a proposal to 
reduce his 100 percent rating for PTSD to 70 percent.  This 
proposal was implemented by a June 1995 rating decision.  The 
veteran's disagreement with this decision has resulted in the 
present action.  The 70 percent evaluation is currently in 
effect.

This case was previously before the Board in June 1998, but 
was remanded for additional development.  In the June 1998 
remand , the Board requested that the RO obtain VA records 
pertaining to the treatment of the veteran.  In addition, the 
veteran was to be afforded a VA psychiatric examination in 
order to determine the severity of his PTSD.  The examiner 
was asked to provide an opinion as to whether or not the 
veteran was employable.  Finally, the Board requested that 
the veteran be afforded a VA social and industrial survey to 
assess his employment history and day-to-day functioning.  

A review of the record indicates that the requested VA 
treatment records have been obtained and associated with the 
claims folder.  Furthermore, the veteran was afforded a VA 
psychiatric examination in August 1999.  The examiner 
provided all of the requested information and opinions, 
including an opinion addressing the veteran's employability.  
However, the veteran was not afforded the requested separate 
VA social and industrial survey.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board finds 
that this appeal must again be remanded in order to obtain 
the social and industrial survey that was requested in the 
June 1998 remand.  Furthermore, as the August 1999 VA 
psychiatric examination obtained following the June 1998 
remand will be approximately one and a half years old before 
the social and industrial survey can be completed and the 
case returned for appellate review, the Board finds that the 
veteran should be scheduled for an additional VA psychiatric 
examination so that there will be an examination that is both 
recent and contemporaneous with the requested social and 
industrial survey.  

Therefore, in order to afford the veteran due process and to 
assist in the development of his claim, the Board finds that 
this case should be remanded for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
June 1998.  After securing the 
necessary release, the RO should obtain 
copies of these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
the severity of his service-connected 
PTSD.  All indicated tests and studies 
should be conducted. The claims folder 
should be made available to the 
examiner for review before the 
examination.  The examiner should be 
asked to provide the veteran's current 
numerical score on the Global 
Assessment of Functioning (GAF) scale, 
as contained in the American 
Psychiatric Association: Diagnostic and 
Statistical Manual for Mental 
Disorders, Fourth edition (DSM-IV).  An 
explanation as to the meaning of this 
score should be provided. Finally, the 
examiner should be asked to provide an 
opinion as to whether or not the 
veteran is employable.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day- to-day 
functioning.  A written copy of the 
report should be inserted into the 
claims folder.  The examiner should be 
asked to provide an opinion as to 
whether or not the veteran is 
employable.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  The RO should review the 
veteran's claim on the basis of the 
regulations in effect both before and 
after November 7, 1996, and should 
apply the version most favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


